Citation Nr: 1823003	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for gynecomastia resulting from the use of Risperdal prescribed by VA.   

2.  Whether the Veteran is competent for Department of Veterans Affairs benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for right knee arthritis (claimed as a right knee condition).

5.  Entitlement to service connection for left knee meniscal tear with arthritis (claimed as a left knee condition). 

6.  Entitlement to service connection for bipolar disorder (claimed as bipolar syndrome). 


7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

8.  Entitlement to an initial rating in excess of 40 percent disabling for service-connected degenerative joint disease (DJD) of the spine with spinal canal stenosis (claimed as disc herniation and a back condition). 

9.  Entitlement to an initial rating in excess of 20 percent disabling for service-connected right lower extremity radiculopathy. 

10.  Entitlement to an initial rating in excess of 10 percent disabling for service-connected left lower extremity radiculopathy. 

11.  Entitlement to an initial rating in excess of 20 percent disabling for service-connected left upper extremity radiculopathy.  

12.  Entitlement to an initial rating in excess of 20 percent disabling for service-connected cervical spine stenosis with C4-5 compression and DJD (claimed as disc herniation). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 
INTRODUCTION

The Veteran had active duty service from August 1969 to February 1972 and from April 1973 to January 1983. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2017 (38 U.S.C. § 1151 claim), May 2015 (DJD of the spine, right lower extremity radiculopathy, left lower extremity radiculopathy, left upper extremity radiculopathy, cervical spine stenosis, right knee, left knee, bipolar disorder), November 2015 (TDIU), November 2017 (not competent to handle disbursement of funds), and December 2017 (PTSD) by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2018, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the record has been associated with the claims file. 

The Board notes that in the May 2015, November 2015, November 2017, and December 2017 rating decisions, the RO granted the Veteran's claims for service connection for DJD of the spine, right lower extremity radiculopathy, left lower extremity radiculopathy, left upper extremity radiculopathy, cervical spine stenosis and denied service connection for right and left knee disabilities and bipolar disorder, PTSD, TDIU, and found the Veteran incompetent to handle disbursements.  The Veteran expressed his disagreement with the RO's initially assigned ratings and denials in his October 2015, January 2016, and December 2017 notices of disagreement.  However as will be discussed in the remand portion below, the RO has not issued a statement of the case (SOC), as such the claims must be remanded in order to afford the Veteran a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to service connection for diabetes mellitus has been raised by the record in a September 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of higher initial ratings for DJD of the spine, right lower extremity radiculopathy, left lower extremity radiculopathy, left upper extremity radiculopathy, cervical spine stenosis, service connection for right and left knee disabilities and bipolar disorder, PTSD, TDIU, and whether the Veteran is incompetent to handle disbursements are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's gynecomastia did not undergo an increase in disability, nor was it incurred as an additional disability, as a result of Risperdal prescribed by a VA provider. 


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C. § 1151 for gynecomastia resulting from the use of Risperdal prescribed by VA, are not met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim herein decided.

The Veteran contends that his use of medication for his non-service connected mental health condition prescribed by his VA provider resulted in his gynecomastia.  During his February 2018 hearing, the Veteran testified that he was never notified of the possible side effects of his medication, and was later told that his use of Risperdal caused his gynecomastia.  He reported that he had been prescribed the medication for years prior to his diagnosis of gynecomastia in January 2015. 

Compensation under 38 U.S.C. § 1151 is awarded for a qualifying additional disability caused by improper VA treatment.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.

In Viegas v. Shinseki, the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); § 1151(a)(1)(A), (a)(1)(B).  Thus, section 1151 contains two causation elements-a Veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361 (d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (d)(2). 

The records contain treatment notes from April 2003 which noted that the Veteran was put on Risperdal and made aware of the potential side effects.  A March 2008 treatment note reflects that the Veteran wanted to continue on Risperdal and that he knew "how it can negatively influence his lipids, glucose, and weight."  Treatment notes from December 2014 reflect the Veteran's reports that he felt stable on Risperdal.  He stated that even though the medication caused gynecomastia in the past, when he was offered a medication to replace it, he refused saying that he "didn't mind having gynecomastia at his age."  Furthermore, the Veteran indicated "Risperdal works for me."  The Veteran was notified of the "risk associated with the use of atypical antipsychotics" and he understood the "need for close monitoring."  During a January 2017 endocrinology evaluation, the examiner noted that the principal cause of gynecomastia is drugs, but that none of the Veteran's current drugs were the likely cause of his gynecomastia.  Furthermore, they noted that the Veteran reported an allergy to Risperdal.  The examiner noted that studies would need to be completed in order to determine if Risperdal was related to the Veteran's gynecomastia.  The examiner determined that the most likely etiology for gynecomastia in a 65 year old male is hypogonadism.  Furthermore, the examiner noted that multiple antipsychotic medications were used in the past and the providers discussed the risks/benefits with the Veteran. 

In November 2016 the Veteran was provided with a medical opinion disability benefits questionnaire (DBQ).  The examiner stated that the Veteran did not specify what medication or treatment he alleged caused his gynecomastia or on what basis he was claiming the VA was at fault.  The examiner also noted that an endocrine panel was never completed in order to determine the etiology of the Veteran's gynecomastia. 

In December 2016, an addendum opinion was provided.  The examiner noted that he reviewed the Veteran's claims file and found that the Veteran was diagnosed with gynecomastia in January 2015.  He noted that gynecomastia has many causes according to an April 2012 American Family Physician Journal article, among them were age related gynecomastia (in men older than 50 due to decreasing free testosterone levels), chronic conditions such as cirrhosis, hypogonadism and renal insufficiency, use of medications to treat underlying diseases (such as Risperidone or Risperdal), supplements, and illicit drug use.  The examiner noted that while the Veteran was prescribed Risperdal through VA treatment, there was no way to state that that was the cause of the Veteran's gynecomastia without resorting to speculation.  Furthermore, the examiner found that there was no evidence of carelessness, negligence, lack of skill or similar incidence of fault on the part of the attending VA personnel, as gynecomastia is a known side effect of certain medications (specifically Risperdal) used to treat the Veteran.  The examiner noted that the use of such medication is based on a risk/benefit basis on the best outcome and treatment options for the patient.  The examiner further noted that it was documented in December 2014 that the Veteran's provider had discussed with him the possible relationship between Risperdal and gynecomastia.  

Finally, the examiner found no additional disability incurred due to gynecomastia, and there was no failure on the part of the VA to timely diagnose/or properly treat the Veteran's claimed gynecomastia nor was the gynecomastia allowed to continue or progress.  Furthermore, the examiner found that the evidence suggested that the patient was educated on the risk/benefit of Risperdal (to include the possibility of his gynecomastia being caused by the medication) and made aware of the need for close monitoring.  The examiner found it was standard medical practice as often times the benefit of medications outweigh the risk particularly if the patient is aware and requests to proceed.  
 
The Board finds that the VA examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, his pertinent medical records, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the VA examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board notes that while the examiner found that there was no way to state the definitive cause of the Veteran's gynecomastia without resorting to speculation and that Risperdal is a common cause, he also found no additional disability incurred due to gynecomastia, and that there was no failure on the part of the VA to timely diagnose/or properly treat the Veteran's claimed gynecomastia nor was the gynecomastia allowed to continue or progress.  Furthermore, the examiner noted that the Veteran was made aware of the possible side effects of the Risperdal and decided to proceed regardless.  The Board notes that the medical evidence of record is consistent with the VA examiner's determinations.  Consequently, the Board assigns great probative value to the VA examiner's opinion.  Furthermore, there are no contrary opinions of record.  Therefore, the Board finds that compensation under 38 U.S.C. § 1151 for gynecomastia is not warranted as use of Risperdal did not result in additional disability or an increase in severity of existing disorder. 

The Board acknowledges the Veteran's sincerely held belief that his use of medication prescribed by a VA provider resulted in additional disability.  However, the record does not demonstrate that he possesses any clinical or diagnostic medical knowledge or skills.  Although the Veteran, as a lay person, may report on his observable symptoms and discomfort and the nature of the treatment he received in the past for his existing disorders, an assessment of the severity and proper treatment for his symptoms on specific occasions is a complex medical matter requiring training and clinical experience that the Veteran does not possess.  Therefore, his own assessment of the cause of his symptoms or disabilities is not competent as such are complex medical questions and his statements in this regard are non-probative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

As the weight of competent evidence shows that the Veteran did not incur an additional disability or an increase in the severity of an existing disability as a result of medication prescribed by a VA provider, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for gynecomastia resulting from the use of Risperdal prescribed by VA, is denied. 



REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.       § 5103A; 38 C.F.R. § 3.159.

As noted in the Introduction, the May 2015, November 2015, November 2017, and December 2017 rating decisions granted the Veteran's claims for service connection for DJD of the spine, right lower extremity radiculopathy, left lower extremity radiculopathy, left upper extremity radiculopathy, cervical spine stenosis and denied service connection for right and left knee disabilities and bipolar disorder, PTSD, TDIU, and found the Veteran incompetent to handle disbursements.  Thereafter, in October 2015, January 2016, and December 2017, the Veteran entered notices of disagreement as to the claims.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a SOC on these issues is necessary.  Manlincon, 12 Vet. App. at 238.  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:
(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran with a SOC regarding the issues of higher initial ratings for DJD of the spine, right lower extremity radiculopathy, left lower extremity radiculopathy, left upper extremity radiculopathy, cervical spine stenosis, service connection for right and left knee disabilities and bipolar disorder, PTSD, TDIU, and whether the Veteran is incompetent to handle disbursements.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


